                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON

 1
                                                                      May 31, 2019
 2                                                                         SEAN F. MCAVOY, CLERK

 3                               UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF WASHINGTON
 5
 6    UNITED STATES OF AMERICA,

 7                 Plaintiff,                  NO. 2:17-CR-00048-JLQ-2

 8                                             ORDER RE: WITHDRAW OF PLEA
                   v.                          AND DISMISSAL OF INDICTMENT
 9                                             WITH PREJUDICE

10    GARY W. KNACK,

11                 Defendant.

12         On May 31, 2019 the court held a status hearing on Defendant’s Indictment of
13 Felon in Possession of a Firearm and Ammunition, in violation of 18 U.S.C. §§ 922(g)(1),
14 924(a)(2). Defendant was present, not in custody, and represented by Kent Doll, Jr.
15 Assistant United States Attorney David Herzog appeared for the Government. United
16 States Probation Officer Storms was present in the courtroom, and Officer Zepeda was
17 present via telephone. This Order memorializes and supplements the court’s oral rulings.
18         On May 25, 2017, Defendant and the United States entered into a Plea and Deferred
19 Prosecution Agreement (hereinafter “the Agreement”). (ECF No. 59). Contained in the
20 Agreement is a stipulation that if Defendant pled guilty to Count One of the Indictment
21 filed on March 21, 2017, the United States would move to continue sentencing for two
22 years and, after two years, if Defendant had not violated any of the terms of the agreement
23 or the terms of his pretrial release Order (ECF No. 24), the United States would move to
24 dismiss the Indictment and “not to bring any additional charges against Defendant based
25 upon information in the possession of the United States at the time of this Agreement and
26


     ORDER - 1
 1 arising out of Defendant’s conduct involving the illegal activity charged in Count One of
 2 the Indictment.” (Id. at 4-6).
 3         At the hearing, the United States stated that Defendant had been in compliance with
 4 the terms of the Agreement. Defendant moved to withdrew his guilty plea, and the United
 5 States had no objection to the withdrawal. The United States made an oral motion for
 6 dismissal of the Indictment with prejudice as to Defendant Knack.
 7         IT IS HEREBY ORDERED:
 8         1. Defendant’s Motion to withdraw the plea of guilty entered on May 25, 2017 is
 9 GRANTED.
10         2. Defendant’s plea of guilty entered on May 25, 2017 is WITHDRAWN.
11         3. The United States’ Motion to Dismiss the Indictment with prejudice as to
12 Defendant Knack is GRANTED.
13         4. The Indictment (ECF No. 1) is DISMISSED with prejudice as to Defendant
14 Knack.
15         IT IS SO ORDERED. The Clerk is hereby directed to enter this Order, and
16 judgment of dismissal of the Indictment against Defendant Knack, and furnish copies to
17 counsel and the United States Probation Office.
18         DATED this 31st day of May, 2019.
19                               s/ Justin L. Quackenbush
                               JUSTIN L. QUACKENBUSH
20                       SENIOR UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26


     ORDER - 2
